 In the Matter of LOUISIANA TERMINAL COMPANYandINTERNATIONALLONGSHOREMEN'S ASSOCIATION, LOCAL No. 864Case No. R-221.-Decided September 7, 1937Stevedoring Industry-Investigation ofRepresentatives:controversy con-cerning representation of employees:rival organizations;substantial doubtas to majority representation-UnitAppropriate for Collective Bargaining:eligibility for membership in both rival organizations;longshoremen-Elect LonOrdered-Certification of Representatives.Mr. Gerhard Van Ar/eelandMr. Samuel Langfor the Board.Mr. Walter Carroll,of New Orleans, La., for the Company.Mr. Hyman A. Schulson,of counsel to the Board.DECISIONSTATEMENT OF THE CASEInternational Longshoremen's Association, Local No. 864, hereincalled the I. L. A., filed a petition on June 7, 1937, and an amendedpetition on July 10, 1937, with the Regional Director for the Fif-teenth Region (New Orleans, Louisiana), alleging that a questionaffecting commerce had arisen concerning the representation of thegeneral longshore employees of Louisiana Terminal Company,Westwego, Louisiana, herein called the Company, and requestingthe National Labor Relations Board, herein called the Board, toconduct an investigation pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.TheI.L. A. claimed to represent 50 of the Company's general longshoreemployees.The amended petition stated that the IndependentFreightLoaders and Unloaders Association, herein called theI.F. L. U., an independent labor organization, also claimed to rep-resent the Company's general longshore employees.On July 12,1937, the Board, acting pursuant to Section 9 (c) of the Act, andArticle III, Section 3 of National Labor Relations Board Rulesand Regulations-Series 1, as amended, authorized the RegionalDirector to conduct an investigation and to provide for an ap-propriate hearing.The Regional Director duly issued a notice ofhearing to be held at New Orleans, Louisiana, on July 19, 1937,copies of which were duly served upon the Company and the I. L. A.Thereafter, the hearing was postponed until July 20, 1937.574 DECISIONS AND ORDERS575Pursuant to further notice to the parties, a hearing was heldat New Orleans, Louisiana, on July 20, 1937, before D. Lacy Mc-Bryde, the Trial Examiner duly designated by the Board.TheBoard was represented by counsel and the Company was repre-sented by its superintendent.Upon the request of the Company'ssuperintendent that the case be postponed until the arrival of coun-sel. for the Company, the Trial Examiner adjourned the hearing toJuly 22, 19,37.A hearing was held at New Orleans, Louisiana, onJuly 22, 1937, before the same Trial Examiner. The Board and theCompany were represented by counsel.Full opportunity to be heard, to examine and to cross-examinewitnesses and to introduce evidence bearing on the issues was af-forded to all parties.Objections to the introduction of evidence weremade during the course of the hearing by counsel for the parties.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On August 27, 1937, the Company wrote the Regional Director forthe Fifteenth Region a letter enclosing a list of employees employedby the Company since May 1, 1937, and agreeing that this list bemade part of the record in this case.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYLouisiana Terminal Company is under contract with the Alu-minum Line, an ocean steamship company, to perform stevedore workfor the Aluminum Line and to unload all its ships which come intothe port of Westwego, Louisiana.The record discloses nothingfurther about the business organization of the Company.The shipsof the Aluminum Line transport ore to and from the City of NewOrleans and other ports of the Gulf of Mexico, the Atlantic Ocean,theWest Indies, and Central and South America.Ore, which isunloaded from the Aluminum Line ships at Westwego, Louisiana, isre-loaded and transported from Westwego to East ' St. Louis, Mis-souri.At the present time the Company is unloading about 14Aluminum Line ships per month. According to a list of employeessubmitted by the Company to the Board on August 27, 1937, theCompany had in its employ since May 1, 1937, 55 longshoremen en-gaged in unloading ore from -the ships of the Aluminum Line atWestwego, Louisiana.The Company has no other employees. ,We find, therefore, that the Company is engaged in traffic, com-merce, and transportation among the several States and between 576NATIONAL LABOR RELATIONS BOARDthe United States and foreign countries and that its employees aredirectly engaged in such traffic and commerce.H. THE UNIONSInternational Longshoremen'sAssociation,Local No. 864; is alabor organization affiliated with the American Federation of Labor.It admits to membership all those engaged in longshore work atWestwego,Louisiana,and alleges a membership of about 60.Independent Freight Loaders and Unloaders Association is anindependent labor organization,which is controlled by a New Or-leans group of longshore workers.On about August 17, 1936,Joseph Smyley,then the president of theI.L. A., sigheda contract 1with D. K. Jones, president of the I. F. L. U.,which provided thatin consideration of D. K.Jones' joining the I. L. A. together withall the members of the I. F. L. U.,D. K. Joneswould be madevice president of the I. L. A. for a period of 30 days and that atthe expiration of such period, Smyley would resign as presidentand D. K.Jones would become president of the I. L. A. In con-sideration for this, Smyley was to receive$15 per week until Octo-ber 1938, or as long as D. K. Jones should remain president, and aposition to be agreed upon later.Smyley further agreed not to in-terfere with the management of the I. L. A., to assist D. K. Jones,and to turn over to him the charter of I. L.A., its books, seal,and other papers.Dan Harang was to serve as Smyley's assistantat $5 per week as long as D. K. Jones was president.When Joseph Ryan, president of the National I. L. A., learnedof Smyley's attempt thus to destroy the I.L.A., he sent JerryJones, an international representative and member of the executivecommittee of the I. L. A., to restore the I.L. A. charter and sealto theWestwego group.After the New Orleans group refusedto yield, a meeting was held on May 30, 1937,atwhich the oldofficers were suspended and new ones were elected.Subsequentlythe Internationalgranted a duplicate charter and seal to the West-wego group,and recognized it as the official I. L. A. Local No.864.Its new officers are George Edwards, Sr., president;JosephAllen, vice president,and George Edwards, Jr., secretary andtreasurer.III.THE APPROPRIATE UNITAs already set forth, all of the employees of the Company areengaged in unloading ships of the Aluminum Line at Westwego.Louisiana.We find, therefore, that a unit composed of all theemployees of the Company engaged in unloading the ships of the1Board's Exhibit No. 2. DECISIONS AND ORDERS577Aluminum Line at Westwego, Louisiana, would insure to themthe full benefit of their right to self-organization and collective bar-gaining, and otherwise effectuate the policies of the Act, and consti-tutes a unit appropriate for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment and otherconditions of employment.IV.QUESTION CONCERNINGREPRESENTATIONAND ITS EFFECT ONCOMMERCEThere is dispute as to which union represents the majority ofthe Company's employees.Apparently, the I. L. A. is unable tobargain collectively with the Company without a certification fromthe Board.We find, therefore, that a , question has arisen concerning the rep-resentation of the employees of the Company engaged in unloadingthe ships of the Aluminum Line at Westwego, Louisiana, and thatsuch question tends to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.We further findthat this question can only be resolved by means of an election bysecret ballot.CONCLUSIONS OF LAWUpon the basis of the above findings of fact, the Board makesthe following conclusions of law :1.All the employees of the Company engaged in unloading theships of the Aluminum Line at Westwego, Louisiana, constitute aunit appropriate for the purposes of collective bargaining, withinthemeaning of Section 9 (b) of the National Labor RelationsAct.2.A question affecting commerce has arisen concerning the repre-sentation of the employees in the. aforesaid unit within the mean-ing of Section 9 (c) and Section 2, subdivisions (6) and (7) ofthe National Labor Relations Act."DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8of the National Labor Relations Board Rules and Regulations-Series 1, as amended it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for collective bargaining with theLouisiana Terminal Company, an election by secret ballot shall beconducted within 15 days from the date of the Direction, under the 578NATIONAL LABOR RELATIONS BOARDdirection and supervision of the Regional Director for the FifteenthRegion, acting in the matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9 of said Rules andRegulations-Series 1, as amended, among all the employees of theLouisiana Terminal Company engaged in unloading ore from theships of the Aluminum Line at Westwego, Louisiana, since May 1,1937, whose names appear on the list submitted by the Companyto the Board on August 27, 1937, except those who have quit or havebeen discharged for cause, to determine whether they desire to berepresented by the International Longshoremen's Association, LocalNo. 864, or the Independent Freight Loaders and Unloaders Asso-ciation for the purposes of collective bargaining.MR. EDWIN S. SMITH took no part in the consideration of theabove Decision and Direction of Election.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESOctober 18, 1937International Longshoremen's Association, Local No. 864, hereincalled the I. L. A., filed a petition on June 7, 1937, and an amendedpetition on July 10, 1937, with the Regional Director for the Fif-teenth Region (New Orleans, Louisiana), alleging that a questionaffecting commerce had arisen concerning the representation of thegeneral longshore employees of Louisiana Terminal Company, West-wego, Louisiana, herein called the Company, and requesting an in-vestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Pursuant to notice duly served upon the Company and the, I. L. A.,a hearing was held in New Orleans, Louisiana, on July 20, 1937,before D. Lacy McBryde, the Trial Examiner duly designated bythe National Labor Relations Board, herein called the Board.OnSeptember 7, 1937, the Board issued a Decision and Direction ofElection.The Direction of Election provided that an election bysecret ballot should be held among all the employees of the Companyengaged in unloading ore from the ships of the Aluminum Line atWestwego, Louisiana, since May 1, 1937, whose names appear on thelist submitted by the Company to the Board on August 27, 1937, ex-cept those who have quit or have been discharged for cause, to deter-mine whether they desire to be represented by the International Long-shoremen's Association, Local No. 864, or the Independent FreightLoaders and Unloaders Association for the purposes of collectivebargaining. DECISIONS AND ORDERS579Pursuant to the direction, balloting was conducted on September22, 1937.Full opportunity was accorded to all the parties to thisinvestigation to participate in the conduct of the secret ballot andtomake challenges.On the same day, September 22, 1937, the Regional Director forthe Fifteenth Region, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, filed an Intermediate Report with respect to the elec-tion held pursuant to the Direction of Election.The IntermediateReport found the results of the election to be as follows :Total eligible voters---------------------------------------------60Total ballots cast-----------------------------------------------41Total ballots protested-------------------------------------------0Total ballots officially counted-----------------------------------41Total vote for International Longshoremen's Association, Local No.864 ----------------------------------------------------------39Total vote for Independent Freight Loaders and Unloaders Asso-ciation-------------------------------------------------------2On September 24, 1937, the Regional Director issued and dulyserved upon the parties to the proceeding his Intermediate Reporton the ballot.No exceptions to the Intermediate Report have beenfiled by any of the parties.International Longshoremen's Association, Local No. 864, havingbeen selected by a majority of all the employees of the LouisianaTerminal Company engaged in unloading ore from the ships of theAluminum Line at Westwego, Louisiana, since May -1, 1937, as theirrepresentative for the purposes of collective bargaining, is, by virtueof Section 9 (a) of the Act, the exclusive representative of all, suchemployees for,the purposes of collective bargaining, and we will socertify it.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8 of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that International Longshoremen's Associa-tion, Local No. 864, has been selected by a majority of all the em-ployees of the Louisiana Terminal Company engaged in unloadingore from the ships of the Aluminum Line at Westwego, Louisiana,sinceMay 1, 1937, as their representative for the purposes of col-lective bargaining, and that pursuant to Section 9 (a) of the, Act,International Longshoremen's Association, Local No. 864, is the ex-clusive representative of all such employees for the purposes of col-lective bargaining in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.